DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (PGPUB 20190265438) in view of Lee et al. (PGPUB 20160195702).

Regarding claim 1, Sekine discloses an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: 
a first lens having positive refractive power with a convex object-side surface (L1 at least Table 1); 
a second lens having refractive power (L2 at least Table 1); 
a third lens having refractive power (L3 at least Table 1); 
a fourth lens having refractive power with a convex object-side surface and a concave image-side surface (L4 at least Table 1 where the fourth lens is aspheric); 
a fifth lens having positive refractive power (L5 at least Table 1); and 
a sixth lens having negative refractive power with a convex object-side surface (L6 at least Table 1), 
wherein TTL/ImgH < 1.6 (Table 1 where TTL = 6.14 and ImgH = 4.6 giving 1.335), where TTL is a distance along the optical axis from the object-side surface of the first lens to an imaging plane of the optical imaging lens assembly, ImgH is half of a diagonal length of an effective pixel area on the imaging plane, f is a total effective focal length of the optical imaging lens assembly and Semi-FOV is half of a maximal field-of-view of the optical imaging lens assembly.
Sekine does not disclose satisfying 4.5 mm < f*tan(Semi-FOV) < 7 mm.
However, Lee teaches a similar lens system having the power arrangement of +, -, +, +, +, - and a forth lens having a convex object-side surface and a concave image side surface (Table 3), the sixth lens having a convex object-side surface (Table 3) and satisfying 4.5 mm < f*tan(Semi-FOV) < 7 mm ([0110] where f = 7.55, Semi-FOV = 32.66 giving 4.84).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sekine and Lee such that the expression above was satisfied motivated by improving image quality ([0076]-[0080]).

Regarding claim 2, modified Sekine discloses wherein 0.2 < ET1/CT1 < 0.7 (Table1 where the shape of the first lens may be derived from the radius of the image and object-side radii as well as the aspheric values, which provide a thickness at the center of 0.8998 and an edge thickness of approximately 0.5 giving a value of 0.6), where CT1 is a center thickness of the first lens along the optical axis and ETT is an edge thickness of the first lens.
Regarding claim 3, modified Sekine does not disclose wherein 0.1 < SAG42/SAG/52 < 0.6, where SAG42 is a distance along the optical axis from an intersection of the image- side surface of the fourth lens and the optical axis to a vertex of an effective radius of the image-side surface of the fourth lens, and SAG52 is a distance along the optical axis from an intersection of an image-side surface of the fifth lens and the optical axis to a vertex of an effective radius of the image-side surface of the fifth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the effective radius of the fourth and fifth lenses to satisfy 0.1 < SAG42/SAG/52 < 0.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust the effective aperture of the fourth and/or fifth lens in order to improve image quality.

	Regarding claim 4, modified Sekine discloses wherein 0.5 < ET4/CT4 < 1 (Table1 where the shape of the fourth lens may be derived from the radius of the image and object-side radii as well as the aspheric values, which provide a thickness at the center of 0.6914 and an edge thickness of approximately 0.52 giving a value of 0.75), 26where CT4 is a center thickness of the fourth lens along the optical axis and ET4 is an edge thickness of the fourth lens.

	Regarding claim 5, modified Sekine does not disclose in the first embodiment wherein 0.7 < f/f5 < 1.2, where f is the total effective focal length of the optical imaging lens assembly and f5 is an effective focal length of the fifth lens.
	However, Sekine teaches wherein the range 1.4 < |f5|/f < 32.0 should be satisfied, which is an overlapping range (for example f5 = 10.00 and f = 7.14 results in f5/f = 1.4 and f/f5 = 0.714, satisfying both).
	It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify f and/or f5 such that it satisfied the expression above motivated by improving aberration correction ([0071]).

	Regarding claim 6, modified Sekine discloses wherein 0 < f6/f2 < 1 (Table 1 where f6 = -5.13 and F2 = -9.011 giving 0.57), where f2 is an effective focal length of the second lens and f6 is an effective focal length of the sixth lens.

	Regarding claim 7, modified Sekine discloses wherein 0.2 < R1/f1 < 0.7 (Table 1 where R1 = 1.8498 and f1 = 3.920 giving 0.472), where f1 is an effective focal length of the first lens and R1 is a radius of curvature of the object-side surface of the first lens.

	Regarding claim 8, modified Sekine discloses wherein 0.5 < R7/R8 < 1.5 (Table 1 where R7 = -1.8959 and R8 = -3.3581 giving 1.5), where R7 is a radius of curvature of the object-side surface of the fourth lens and R8 is a radius of curvature of the image-side surface of the fourth lens.

	Regarding claim 9, modified Sekine discloses wherein -1.2 < R10/f5 < - 0.2 (Table 3 of Lee where R10 = -1.442 and f5 = 3.05 giving -0.47), where f5 is an effective focal length of the fifth lens and R10 is a radius of curvature of an image-side surface of the fifth lens.
	
	Regarding claim 10, modified Sekine discloses wherein 0.1 < f6/(R12-R11)< 0.6 (Table 1 where R12 = 2.2692, R11 = 14.2736 and f6 = -5.130 giving 0.43), where f6 is an effective focal length of the sixth lens, R11 is a radius of curvature of the object-side surface of the sixth lens and R12 is a radius of curvature of an image-side surface of the sixth lens.

Regarding claim 11, modified Sekine does not disclose wherein 0.5 < CT2/T23 < 1 where CT2 is a center thickness of the second lens along the optical axis and T23 is a spaced interval between the second lens and the third lens along the optical axis.
However Sekine teaches CT2/T23 = 0.494 (Table 1 where CT2 = 0.272 and T23 = 0.5502), which is a difference of 0.006 from the claimed range. A difference of 0.006 is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust CT2 and/or T23 such that the expression above was satisfied since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 12, modified Sekine does not disclose wherein 0.5 < T45/T56 < 1, where T45 is a spaced interval between the fourth lens and the fifth lens along the optical axis and T56 is a spaced interval between the fifth lens and the sixth lens along the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the distances between the fourth and fifth and/or the fifth and sixth lenses to satisfy 0.5 < T45/T56 < 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would seek to adjust the T45 and/or T56 motivated by reducing the size of the device.

Regarding claim 13, modified Sekine discloses wherein 0.2 < CT3/CT5 < 0.7 (Table 1 where CT3 = 0.314 and CT5 = 0.5199 giving 0.6), where CT3 is a center thickness of the third lens along the optical axis and CT5 is a center thickness of the fifth lens along the optical axis.

Regarding claim 14, modified Sekine discloses wherein an image-side surface of the third lens is a concave surface, an image-side surface of the fifth lens is a convex surface, and an image-side surface of the sixth lens is a concave surface (Table 3 of Lee and Fig. 4).

Regarding claim 15, modified Sekine discloses wherein f/EPD < 1.9 (Table 1 where fno = 1.85), where f is the total effective focal length of the optical imaging lens assembly and EPD is an entrance pupil diameter of the optical imaging lens assembly.

	Regarding claim 16, Sekine discloses an optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: 
a second lens having refractive power (L2 at least Table 1); 
a third lens having refractive power (L3 at least Table 1); 
a fourth lens having refractive power with a convex object-side surface and a concave image-side surface (L4 at least Table 1 where the fourth lens is aspheric); 
a fifth lens having positive refractive power (L5 at least Table 1); and 
a sixth lens having negative refractive power with a convex object-side surface (L6 at least Table 1).
Sekine does not disclose in the first embodiment wherein 0.7 < f/f5 < 1.2, where f is the total effective focal length of the optical imaging lens assembly and f5 is an effective focal length of the fifth lens.
	However, Sekine teaches wherein the range 1.4 < |f5|/f < 32.0 should be satisfied, which is an overlapping range (for example f5 = 10.00 and f = 7.14 results in f5/f = 1.4 and f/f5 = 0.714, satisfying both).

	It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify f and/or f5 such that it satisfied the expression above motivated by improving aberration correction ([0071]).
Sekine does not disclose satisfying 4.5 mm < f*tan(Semi-FOV) < 7 mm.
However, Lee teaches a similar lens system having the power arrangement of +, -, +, +, +, - and a forth lens having a convex object-side surface and a concave image side surface (Table 3), the sixth lens having a convex object-side surface (Table 3) and satisfying 4.5 mm < f*tan(Semi-FOV) < 7 mm ([0110] where f = 7.55, Semi-FOV = 32.66 giving 4.84).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sekine and Lee such that the expression above was satisfied motivated by improving image quality ([0076]-[0080]).

Regarding claim 17, modified Sekine discloses wherein 0 < f6/f2 < 1 (Table 1 where f6 = -5.13 and F2 = -9.011 giving 0.57), where f2 is an effective focal length of the second lens and f6 is an effective focal length of the sixth lens.

Regarding claim 18, modified Sekine discloses wherein 0.2 < R1/f1 < 0.7 (Table 1 where R1 = 1.8498 and f1 = 3.920 giving 0.472), where f1 is an effective focal length of the first lens and R1 is a radius of curvature of the object-side surface of the first lens.

Regarding claim 19, modified Sekine discloses wherein -1.2 < R10/f5 < - 0.2 (Table 3 of Lee where R10 = -1.442 and f5 = 3.05 giving -0.47), where f5 is an effective focal length of the fifth lens and R10 is a radius of curvature of an image-side surface of the fifth lens.

Regarding claim 20, modified Sekine discloses wherein 0.1 < f6/(R12-R11)< 0.6 (Table 1 where R12 = 2.2692, R11 = 14.2736 and f6 = -5.130 giving 0.43), where f6 is an effective focal length of the sixth lens, R11 is a radius of curvature of the object-side surface of the sixth lens and R12 is a radius of curvature of an image-side surface of the sixth lens.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB 20160282588 – Embodiment 11 satisfies most of the limitations of claims 1 and 16. This publication can reasonably be used alone or in conjunction with additional prior art to reject both independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872